09/13/2022
                   IN THE SUPREME COURT OF TENNESSEE
                                   January 26, 2022 Session1

                 STATE OF TENNESSEE v. TYLER WARD ENIX

               Appeal by Permission from the Court of Criminal Appeals
                           Criminal Court for Knox County
                       No. 107024 Steven Wayne Sword, Judge
                       ___________________________________

                               No. E2020-00231-SC-R11-CD
                          ___________________________________


In this appeal, we clarify the appropriate standard of review for claims of prosecutorial
misconduct during closing argument when a defendant fails to contemporaneously object
but later raises the claim in a motion for a new trial. Tyler Ward Enix was convicted of
premeditated first-degree murder and especially aggravated robbery for the 2015 killing of
Kimberly Enix. Mr. Enix filed a motion for a new trial challenging his convictions. As
relevant to this appeal, he alleged that four instances of improper prosecutorial closing
argument, which were not contemporaneously objected to at trial, constitute reversible
error. The trial court denied his motion for new trial. The Court of Criminal Appeals,
reviewing the claims under the plain error doctrine, affirmed the trial court’s judgment.
Mr. Enix sought permission to appeal, arguing that this Court should employ plenary
review to address his claims because they were included in his motion for a new trial. We
granted permission to appeal and now hold that plain error review is the appropriate
standard, and, furthermore, that Mr. Enix is not entitled to relief. Accordingly, we affirm
the decision of the Court of Criminal Appeals for the separate reasons stated herein.

   Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Criminal
                                Appeals Affirmed

JEFFREY S. BIVINS, J., delivered the opinion of the court, in which ROGER A. PAGE, C.J.,
and SHARON G. LEE and HOLLY KIRBY, JJ., joined.

Eric Lutton (on appeal) and Mark E. Stephens (at trial), District Public Defenders; and
Jonathan Harwell (on appeal) and John Halstead (at trial), Assistant Public Defenders, for
the appellant, Tyler Ward Enix.


       1
         We heard oral argument through videoconference under this Court’s emergency orders restricting
court proceedings because of the COVID-19 pandemic.
Herbert H. Slatery III, Attorney General and Reporter; Andrée Sophia Blumstein, Solicitor
General; Edwin Alan Groves, Jr., Assistant Attorney General; Charme Allen, District
Attorney General; and Kevin Allen, Assistant District Attorney General, for the appellee,
State of Tennessee.


                                              OPINION

                         I.      Factual and Procedural Background2

        As a result of the October 2015 homicide of Kimberly Enix (“the victim”), Tyler
Ward Enix (“the Defendant”) was charged in a seven-count indictment with felony murder,
first-degree murder, especially aggravated robbery, especially aggravated kidnapping, and
carjacking. At trial, the State alleged that the Defendant stabbed the victim, his ex-wife, to
death in her apartment and then fled the state with her car, her ATM card, and their two-
year-old daughter. Specifically, the State presented evidence at trial that the Defendant’s
marriage to Ms. Enix became volatile after the birth of their daughter. The victim’s
grandmother described the Defendant as “very violent.” The victim’s first husband, Chris
Morrison, testified that he heard the couple arguing and “a lot of chaos” in the background
of phone calls he had with his and the victim’s oldest daughter. The victim’s supervisor
testified that, about a year before the murder, the victim told her, “[I]f I ever don’t show up
to work . . . you need to come find me . . . you need to look at [the Defendant].” Similarly,
the victim had expressed to her supervisor that the Defendant told her she would “be in a
body bag” if she ever left him, and characterized the Defendant as “a ticking time bomb.”

        After the victim and Defendant divorced in April 2015, the victim lived with their
daughter in a Knoxville apartment and started dating one of her co-workers. When she
failed to show up for work on October 28, 2015, a Knoxville Police Department (“KPD”)
officer conducted welfare checks at the apartment. Although the officer did not find
anything out of place outside of the apartment during the first check, later that day, he
entered the victim’s apartment through an unlocked back door with another KPD officer
and went upstairs where he found the victim lying “in the bedroom . . . deceased[ with]
blood everywhere.” The officer testified that the victim “had a towel covering her upper
body from around her chest up over her head and face.” Given the location of the blood, a
KPD investigator opined that the victim was stabbed while on the floor.



        2
          This opinion discusses only those facts necessary for consideration of the issue on which review
was granted. A full recitation of the facts is set out in the Court of Criminal Appeals’ opinion. State v.
Enix, No. E2020-00231-CCA-R3-CD, 2021 WL 2138928 (Tenn. Crim. App. May 26, 2021), perm. app.
granted, (Tenn. Oct. 13, 2021).

                                                  -2-
        Officers found two phones that belonged to the victim near the body, including a
broken pink iPhone and a black T-Mobile cell phone. Although investigators could not
extract any data from the broken iPhone, the digital contents of the T-Mobile phone were
still accessible. Records showed several calls between the victim and the Defendant on the
evening of October 27, 2015. In text messages exchanged between the two leading up to
the murder, the Defendant criticized the victim as having “no morals” and a “drinking
problem.” He called the victim “heartless” and a “whore.” In other messages, the
Defendant threatened to send photos of alcohol in the victim’s apartment to her first
husband, who had previously limited the victim’s contact with their daughters due, in part,
to alcohol abuse. Between October 26 and 27 alone, the Defendant texted the victim
upwards of sixty times, pleading with her to talk to him and to see their daughter, telling
her he hated her, repeatedly asking her about her relationship with other men, and asking
her to “please [not] do anything to get [him] in trouble.” In nearly each one of the victim’s
few responses, she asked the Defendant to stop contacting her.

       An assistant medical examiner for Knox County conducted an autopsy on the victim
and testified that the victim had forty-seven stab wounds on various parts of her body,
which caused her death. She opined that the manner of death was homicide. The
Tennessee Bureau of Investigation recovered DNA from the victim’s fingernails that was
consistent with the Defendant’s DNA profile. Tissues recovered from the downstairs
bathroom of the victim’s apartment tested positive for the Defendant’s blood.

        On October 28, 2015, the victim’s debit card was used to withdraw $300 at an ATM
in Knoxville. Photos captured during that ATM transaction showed the Defendant driving
the victim’s black Chevrolet Impala. The victim’s ATM card was used again the next
morning to withdraw $200 at an ATM in Ohio. Photos captured during that ATM
transaction again showed the Defendant driving the victim’s vehicle. The Defendant was
arrested in Ohio on October 29, 2015, after an officer from the Morrow County, Ohio,
Sheriff’s Office received information that a caller saw a vehicle matching the description
in an AMBER Alert. The officer confiscated approximately $305, along with a pair of
jeans that had a red stain, which was later determined to be the victim’s blood. According
to the incident report, the Defendant was compliant when stopped and expressed concerns
about the safety of his and the victim’s daughter, who was in the back seat. He claimed
that the two of them were headed to Cleveland, expressed that he thought it was a “matter
of time” until he was stopped, and indicated that he was aware that the victim was dead. A
KPD investigator testified that the Defendant had scratches on his neck and face and
“[l]ooked like he had been in a fight.”

       At trial, the Defendant did not dispute the stabbing, but, rather, argued that it
occurred while the Defendant was in a state of passion and, thus, he was unable to form
the requisite intent for premeditation. The Defendant also asserted that any taking of the

                                            -3-
victim’s property occurred separate from the killing, rather than as part of a connected plan,
and, thus, was not a robbery.

      Relevant to this appeal,3 the record reveals that, during the State’s closing argument,
counsel stated:

                And we told you at the beginning a premeditated act does not have to
        be in the mind of the accused for any specific period of time. It can happen
        in an instant. But did it happen in an instant here when you think about how
        long it took him to kill her: One, two, three, four, five, six, seven, eight, nine,
        10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29,
        30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47.

               We talked about judgment, and thinking about that—I’m out of breath
        and I’m not even wrestling with anybody.

        In his motion for a new trial, the Defendant claimed:

               Error was committed when the State in their closing argument
        pounded the table for many of the [forty]-seven (47) stab wounds4 and then
        declared himself to be out of breath and said he wasn’t even wrestling with
        anyone while he was doing that. The State was essentially testifying to the
        mechanics of the homicide. This demonstration was highly prejudicial and
        violated Mr. Enix’s rights to due process and a fair trial.

       In regard to the broken iPhone that was found at the victim’s apartment, during
closing argument, the State suggested:


        3
            As noted above, we granted this appeal to clarify the appropriate standard of review in cases where
the defendant fails to contemporaneously object to alleged prosecutorial misconduct during closing
argument but later raises the claim in a motion for a new trial. The Defendant raised five issues related to
statements made by the State during its closing arguments in his motion for a new trial. Four of those were
not contemporaneously objected to at trial, and one of them was. The Defendant raises all five of these
claims, in addition to seven instances of alleged misconduct not raised in the motion for new trial or objected
to at trial, in his brief before this Court. Given the narrow issue we granted review to address, we only
examine those four arguments raised in the motion for a new trial that were not contemporaneously objected
to at trial.
        4
           We note that the transcript does not indicate when, if at all, counsel for the State “pounded the
table.” The State raises this consideration in its brief before this Court, and the Defendant, in his reply
brief, cites to his motion for a new trial to support the claims of physical demonstration. For purposes of
this appeal, we assume the claimed physical demonstration occurred.

                                                     -4-
             And so when he sees in that iPhone, what do you think he sees? Do
      you think there’s more communication . . . with [the man the victim was
      dating]? We’ll never know, because [the Defendant] smashed that iPhone.
      He—he got rid of that evidence. Just like he did all the other things to cover
      up his crime here.

      In his motion for a new trial, the Defendant argued:

             Error was committed in the State’s closing argument when the State
      speculated that [the Defendant] may have seen [the victim’s] texts with [the
      man the victim was dating], with the inference being that this is what enraged
      him. The State then followed up saying that we will never know because
      [the Defendant] destroyed her phone. This was pure speculation on two
      fronts. First, did [the Defendant] see the texts and second, was he the one
      who broke [the victim’s] phone. This presentation of speculation
      masquerading as facts violated [the Defendant’s] right to a fair trial.

       On rebuttal closing, the State addressed the Defendant’s drive north and his
interaction with police in Ohio. Counsel stated, “[Counsel for the Defendant] makes a deal
of, you know, [the Defendant] didn’t run from the police. . . . And he doesn’t run from the
police to show that he didn’t have a plan? Well, he doesn’t run from the police, because
he’s a coward.”

      In the motion for a new trial, the Defendant argued that:

              Error was committed in the State’s rebuttal closing when the State
      said that [the Defendant] did not run from the police because he was a
      coward. It is inappropriate for the State to engage in name calling during
      their closing arguments. Additionally, running from the police with a child
      in the car would have been both a felony and dangerous to the child.
      However, the State was able to reverse that logic and say somehow [the
      Defendant] was at fault and thus a coward for not engaging in a high speed
      attempt to escape from the police.

       Lastly, counsel also stated during rebuttal closing, “Did you notice that [the
Defendant’s] course and the maps that are shown was due north. Headed to Canada,
straight north.” The Defendant argued this was an error because it was “pure speculation
and there was no evidence to support that argument.”

      After the jury returned a verdict convicting the Defendant of premeditated first-
degree murder and especially aggravated robbery, the trial court denied the Defendant’s

                                           -5-
motion for new trial. The Defendant appealed to the Court of Criminal Appeals. As it
relates to the four claims relevant to this appeal, the Defendant argued that “despite his
failure to object to all the instances of alleged prosecutorial misconduct, his inclusion of
those issues in a motion for new trial is sufficient to preserve the issues for plenary review.”
State v. Enix, No. E2020-00231-CCA-R3-CD, 2021 WL 2138928, at *15 (Tenn. Crim.
App. May 26, 2021).

       Examining State v. Hawkins, 519 S.W.3d 1, 48 (Tenn. 2017), and State v. Ponder,
No. M2018-00998-CCA-R3-CD, 2019 WL 3944008, at *11–12 (Tenn. Crim. App. Aug.
21, 2019), perm. app. denied, (Tenn. Dec. 5, 2019), on which the Defendant relied, the
court reasoned that those cases were “distinguishable because they generally involved the
prosecutor’s use of information in closing argument that was objected to pretrial, which
was determined to have sufficiently preserved the issue for appellate review.” Enix, 2021
WL 2138928, at *15. The court then applied plain error review to the four claims raised
in the motion for a new trial but not contemporaneously objected to and concluded that the
Defendant “failed to show that the issues were not waived for tactical reasons.” Id.
Accordingly, the court affirmed the Defendant’s convictions and sentences. Id. at *18.
The Defendant appealed, and we granted his application on the limited issue stated above.

                                       II.    Analysis

                           A.      Hawkins and Its Predecessors

       Essentially, the first question for a reviewing court on any issue is “what is the
appropriate standard of review?” Prior to 2017, a long line of cases held that failure to
object to a prosecutor’s statements during closing arguments results in waiver on appeal.
See State v. Sutton, 562 S.W.2d 820, 825 (Tenn. 1978) (stating that errors not
contemporaneously objected to are waived); State v. Dellinger, 79 S.W.3d 458, 495 (Tenn.
2002) (“[W]e note that the record indicates that Appellant’s [sic] did not make a single
objection to anything that either of the two prosecutors said during their closing arguments.
By failing to make a contemporaneous objection, Appellants waived this issue.”); State v.
Austin, 87 S.W.3d 447, 479 (Tenn. 2002) (finding the claim of prosecutorial misconduct
during closing argument “procedurally defaulted” because the defendant failed to make a
contemporaneous objection to the prosecutor’s statements during closing argument),
abrogated on other grounds by State v. Miller, 638 S.W.3d 136, 150 (Tenn. 2021); State v.
Thomas, 158 S.W.3d 361, 413 (Tenn. 2005) (“[W]here a prosecuting attorney makes
allegedly objectionable remarks during closing argument, but no contemporaneous
objection is made, the complaining defendant is not entitled to relief on appeal unless the
remarks constitute ‘plain error.’”), abrogated on other grounds by Miller, 638 S.W.3d at
150; State v. Stephenson, 195 S.W.3d 574, 601 (Tenn. 2006) (“[F]irst, this Court observes
that the Defendant made no objection to the prosecutor’s remarks. ‘It is well settled that

                                              -6-
without a contemporaneous objection to a prosecutor’s statements, the error is waived.’”
(quoting State v. Farmer, 927 S.W.2d 582, 591 (Tenn. Crim. App. 1996))), abrogated on
other grounds by State v. Watkins, 362 S.W.3d 530, 551 (Tenn. 2012); State v. Jordan, 325
S.W.3d 1, 57–58 (Tenn. 2010) (“Initially, we stress that it is incumbent upon defense
counsel to object contemporaneously whenever it deems the prosecution to be making
improper argument. . . . [D]efense counsel’s failure to object contemporaneously will
constitute a waiver of the issue on appeal. . . . [T]he defense failed to lodge timely
objections to the prosecutor’s arguments. Our review is therefore limited to the parameters
of this Court’s discretionary plain error review.”).

      The concepts supporting such a rule were recently discussed by this Court in State
v. Minor, 546 S.W.3d 59 (Tenn. 2018). As we explained there:

       Appellate review generally is limited to issues that a party properly preserves
       for review by raising the issues in the trial court and on appeal. The
       obligation to preserve issues for appellate review applies to constitutional
       issues and issues of “any other sort.” Appellate review preservation
       requirements ensure that the defense and the prosecution are afforded an
       opportunity to develop fully their opposing positions on an issue, and such
       requirements also enable a trial court to avoid or rectify an error before a
       judgment becomes final. As a result, appellate review preservation
       requirements serve to promote fairness, justice, and judicial economy by
       fostering the expeditious avoidance or correction of errors before their full
       impact is realized, and in this way, may obviate altogether the need for
       appellate review.

Id. at 65 (citations omitted); see also Tenn. R. App. P. 36(a) (“Nothing in this rule
shall be construed as requiring relief be granted to a party responsible for an error
or who failed to take whatever action was reasonably available to prevent or nullify
the harmful effect of an error.”).

        In this case, the Defendant argues that this Court’s 2017 decision in State v.
Hawkins, 519 S.W.3d at 48, changed the rule such that “plenary review applies to any
claim of improper closing argument that is raised in the motion for new trial.” He states
that, in Hawkins, “the Court held that the critical issue for determining whether to apply
plain error or plenary review is whether the issue was included in the motion for new trial.”
For the reasons explained below, we disagree.

      In Hawkins, the defense raised on appeal four instances of alleged prosecutorial
misconduct during closing argument: (1) the prosecutor’s use of the word “rape,” (2) the
prosecutor’s description of the defendant as “mean,” (3) the prosecutor’s use of a saw as a

                                            -7-
demonstrative aid, and (4) the prosecutor’s statement that the defendant “never shed a tear
for the victim.” Id. at 46. The defendant did not contemporaneously object to any of the
claimed errors, but included the prosecutor’s use of the word “rape” and his
characterization of the defendant as “mean” in his motion for a new trial. Id. at 47.

        The Court applied plain error review to the claims related to the prosecutor’s use of
the saw and the statement that the defendant “never shed a tear for the victim.” Id. at 49.
However, the Court applied plenary review to the two claims raised in the motion for a
new trial. Id. at 48 (“Although the defendant did not contemporaneously object to any of
the alleged instances of improper prosecutorial argument, we will apply plenary review,
rather than plain error review, to the two alleged instances of improper prosecutorial
argument raised in the motion for new trial . . . .”). The first claim of alleged prosecutorial
misconduct—the prosecutor’s use of the word “rape”—was subject to a pretrial ruling in
which the trial court had prohibited the prosecution and prosecution witnesses from using
that term.5 Id. Thus, the State conceded that use of the term was improper. Id. However,
the Court nonetheless concluded that plenary review did not warrant relief. Id. at 48–49.
Similarly, as to the second claim raised in the defendant’s motion for a new trial—that the
prosecutor improperly referred to the defendant as “mean”—the Court applied plenary
review and found that such characterization could not be said to be “improper,
inflammatory, or inconsistent with the proof presented at trial.” Id. at 49.

        As mentioned above, the Defendant characterizes Hawkins as holding that “the
critical issue for determining whether to apply plain error or plenary review is whether the
issue was included in the motion for new trial.” In particular, he emphasizes the Court’s
application of plenary review to the claim of alleged prosecutorial misconduct involving
the prosecutor’s comment in which he called the defendant “mean,” which was not the
subject of a pretrial motion. According to the Defendant, this “holding” is “binding
precedent” and principles of stare decisis “support reaffirming Hawkins.”

       While we recognize the uncertainty our application of plenary review to two of the
arguments in Hawkins may have caused, we do not interpret Hawkins in the same manner
as the Defendant. As detailed above, this Court has long held that a defendant’s failure to

        5
          This fact is significant. As this Court has previously held, “‘where the record on a pretrial
suppression motion or on a motion in limine clearly presents an evidentiary question and where the trial
judge has clearly and definitively ruled,’ defense counsel need not offer further objections to the trial court’s
ruling.” State v. Walls, 537 S.W.3d 892, 899 (Tenn. 2017) (quoting State v. McGhee, 746 S.W.2d 460,
462 (Tenn. 1988)). Even still, however, we cautioned that, “in cases in which the ‘issues are only tentatively
suggested or the record [is] only partially and incompletely developed[,] . . . [c]ounsel necessarily take
some calculated risks in not renewing objections.’” See id. (quoting McGhee, 746 S.W.2d at 462). The
Defendant seems to recognize that this fact distinguishes Hawkins from the case on appeal.


                                                      -8-
contemporaneously object to alleged prosecutorial misconduct during closing argument
results in waiver of the issue on appeal. Hawkins in no way attempted to overrule these
cases. In fact, as noted by the State, the Court in Hawkins elected to apply plenary review
to the two claims raised in the motion for a new trial without citation to authority or any
discussion of intentionally overruling long-standing Tennessee case law.6 See id. at 48.
The same principles of stare decisis referenced by the Defendant on appeal applied to this
Court’s decision in Hawkins. Thus, while this Court need not explicitly declare when it is
overruling prior case law, see Asher v. Texas, 128 U.S. 129, 131–32 (1888), the absence
of any language in Hawkins purporting to overrule precedent serves to indicate that
Hawkins should not be read to, in fact, overrule decades of clear Tennessee case law in this
regard.

       The Defendant also argues that “abandoning Hawkins and insisting on a
contemporaneous objection would be contrary to Tennessee legal culture.” Specifically,
the Defendant references the common practice of “afford[ing] opposing counsel the
courtesy of . . . talk[ing] in an uninterrupted fashion,” suggesting that interruptions by
objection during closing argument may be considered as “rude” by many Tennessee
attorneys. Even assuming this characterization of common practices is accurate in
Tennessee criminal trials today, those common practices cannot outweigh Tennessee law.

       For these reasons, we hold that plain error review is the appropriate standard of
review to apply to claims of alleged prosecutorial misconduct during closing argument
when no contemporaneous objection was lodged at the time of the alleged misconduct but
the claim is raised in the motion for a new trial. To the extent the standard applied in
Hawkins is inconsistent with our decision today, Hawkins is overruled as to this issue.

                            B.      Application of Plain Error Review

       This Court consistently has recognized that “closing argument is a valuable
privilege that should not be unduly restricted.” State v. Reid, 164 S.W.3d 286, 320 (Tenn.
2005) (quoting State v. Bane, 57 S.W.3d 411, 425 (Tenn. 2001)). It provides parties with
an opportunity to persuade the jury of their theory of the case and to highlight the strengths

        6
           In his reply brief, the Defendant argues that prior Tennessee cases discussing the need to
contemporaneously object to preserve an issue for appellate review do not squarely address the
circumstances present in cases like the one on appeal. Specifically, he argues that those and similar cases
do not directly address whether a claim of prosecutorial misconduct is properly preserved when there is no
contemporaneous objection but the argument is raised in the motion for a new trial. While this may be true,
the cases referenced earlier in this opinion also do not make any mention of the fact that the claim was not
raised in a motion for a new trial. Furthermore, the clear rule articulated in those cases is quite broad—
when a contemporaneous objection is not lodged at the time the alleged prosecutorial misconduct occurs,
the issue is treated as waived on appeal.

                                                   -9-
and weaknesses in the proof for the jury. State v. Banks, 271 S.W.3d 90, 130 (Tenn. 2008).
“[P]rosecutors, no less than defense counsel, may use colorful and forceful language in
their closing arguments, as long as they do not stray from the evidence and the reasonable
inferences to be drawn from the evidence or make derogatory remarks or appeal to the
jurors’ prejudices.” Id. at 131 (citation omitted). “A criminal conviction should not be
lightly overturned solely on the basis of the prosecutor’s closing argument.” Id. Rather,
“[a]n improper closing argument will not constitute reversible error unless it is so
inflammatory or improper that i[t] affected the outcome of the trial to the defendant’s
prejudice.” Id.

       As stated above, because the Defendant’s claims are treated as unpreserved, plain
error review applies. Only in “exceptional circumstances” do errors reviewed under the
plain error doctrine warrant reversal. Id. at 132 n.30. To obtain relief under plain error
review, the defendant bears the burden of persuading the appellate court that all five of the
following prerequisites are satisfied:

        (1) the record clearly establishes what occurred in the trial court; (2) a clear
        and unequivocal rule of law was breached; (3) a substantial right of the
        accused was adversely affected; (4) the accused did not waive the issue for
        tactical reasons; and (5) consideration of the error is necessary to do
        substantial justice.

State v. Dotson, 450 S.W.3d 1, 49 (Tenn. 2014) (quoting State v. Gomez, 239 S.W.3d 733,
737 (Tenn. 2007)). “If a defendant fails to establish any of these criteria, an appellate court
must deny relief under the plain error doctrine, and an appellate court need not consider all
criteria when the record demonstrates that one of them cannot be established.” State v.
Vance, 596 S.W.3d 229, 254 (Tenn. 2020) (quoting Minor, 546 S.W.3d at 67).

       In his motion for a new trial, the Defendant raised four claims of improper closing
argument that were not objected to at trial: (1) the prosecutor counting to forty-seven and
pounding the table, (2) the prosecutor’s accusation that the Defendant broke the victim’s
iPhone, (3) the prosecutor’s suggestion that the Defendant was fleeing to Canada, and (4)
the prosecutor’s statement that the Defendant was a “coward.” The Court of Criminal
Appeals held that the Defendant failed to show that the issues were not waived for tactical
reasons. Enix, 2021 WL 2138928, at *15.

      We need not determine whether the Defendant waived these issues for tactical
reasons.7 Instead, even assuming all of these alleged errors are considered cumulatively,

        7
         We note that determining if a Defendant has waived issues for tactical reasons often is a difficult
determination to make and one that is often further developed in the event of a post-conviction proceeding.

                                                   - 10 -
we conclude that no substantial right of the Defendant was adversely affected by the
claimed errors. “For a ‘substantial right’ of the accused to have been affected, the error
must have prejudiced the appellant. In other words, it must have affected the outcome of
the trial court proceedings.” State v. Rimmer, 623 S.W.3d 235, 278 (Tenn. 2021) (quoting
State v. Maddin, 192 S.W.3d 558, 562 (Tenn. Crim. App. 2005)). Here, overwhelming
evidence established that the Defendant premeditated the murder. The evidence at trial
showed the Defendant threatened to put the victim “in a body bag.” Records of text
exchanges revealed his obsessive jealousy. The Defendant’s DNA was recovered from
under the victim’s fingernails and his blood was found on tissues in the downstairs
bathroom of the victim’s apartment. A red stain on the Defendant’s jeans tested positive
for the victim’s blood. The Defendant fled the scene with his and the victim’s child in the
victim’s vehicle. The victim was stabbed 47 times. In light of this abundant evidence, the
Defendant has failed to show that the alleged prosecutorial misconduct affected the
outcome of the trial court proceedings. Thus, we conclude that the Defendant is not entitled
to relief via the plain error doctrine.

                                     CONCLUSION

       For these reasons, we affirm the judgment of the Court of Criminal Appeals on the
separate grounds stated herein. It appearing that the Defendant is indigent, costs of this
appeal are taxed to the State.



                                                    _________________________________
                                                    JEFFREY S. BIVINS, JUSTICE




                                           - 11 -